Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed December 15, 2020 in reply to the First Office Action on the Merits mailed September 2, 2020. Claims 6, 10-12, and 17 have been amended; claims 1-5 have been canceled; and no claims have been newly added. Claims 7, 13-16, and 18-25 have been withdrawn. Claims 6, 8-12, and 17 are under examination.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
Claims 6, 8-12, and 17 are directed to “a method of inhibiting melanin biosynthesis in phytopathogenic fungi without significantly inhibiting fungal growth”. Applicant points to paragraph [0050] for support. Indeed, paragraph [0050] provides no real support at all for the claimed method. Paragraph [0050] merely mentions the idea or the vision, indeed the strategic goal, of finding a way to inhibit melanin biosynthesis in phytopathogenic fungi without significantly inhibiting fungal growth by employing VOCs from bacteria, but the original specification, drawings, and claims do not provide adequate support that Applicant actually achieved this method in practice. In other words, the original specification, drawings and claims do not provide adequate support for the actual existence of the claimed method, beyond the thought or vision of it. The original specification and drawings appear to provide adequate support for inhibiting melanin biosynthesis in M. oryzae with VOCs from Citrobacter freundii and Enterobacter cloacae (i.e. designated as bacterial strains B10, B16, and B17), the original specification says nothing at all about any one or combination of the VOCs accomplishing both required feats. Hence, paragraph [0122], for example, provides that B10 VOCs include e.g. 1-butanol-3-methyl and ethanol, it is noted therein that 1-butanol-3-methyl inhibited melanin biosynthesis and growth, while ethanol did not inhibit melanin biosynthesis and did not inhibit growth (presumably, the effect of the combination is thus to inhibit melanin biosynthesis and growth). Hence, the original specification does not provide adequate support for the newly claimed method that requires both a significant inhibition of melanin biosynthesis and without significantly inhibiting fungal growth by one or more bacterial VOCs. 
exposing” the phytopathogenic fungi to the VOCs of e.g. Citrobacter freundii culture comprises “contacting the phytopathogenic fungi with a headspace produced by the culture for a period of about 24 hours to 7 days and wherein the one or more VOCs includes 1-butanol-3-methyl”. 
Applicant points to Figures 5, 9, and 10, and paragraph [0097] for support. However, adequate support for the claimed subject matter cannot be found. While paragraph [0097] provides adequate general support for the phytopathogenic fungus being exposed to the headspace produced by the culture of the bacteria for 7 days, the original specification and drawings do not appear to expressly disclose or otherwise provide adequate support for the broader range of 24 hours to 7 days. Moreover, nothing in the original specification and drawings adequately establishes that a culture of Citrobacter freundii, Enterobacter cloacae, or a combination thereof produces 1-butanol-3-methyl in their headspace at all within the range of 24 hours to 7 days, and certainly does not provide adequate support for there being the right amount of “one or more VOCs including 1-butanol-3-methyl” in the headspace to produce the desired outcome in the period of 24 hours to 7 days. 
This constitutes new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, as now amended, is directed to a method for “inhibiting melanin biosynthesis without significantly inhibiting growth” in phytopathogenic fungi, i.e. a very specific effect presumably with a narrow window of required specifics and precision detail for success, but then the method provides that this can be achieved by “exposing” in an unspecified manner and duration any unspecified phytopathogenic fungus to an unspecified amount of an unspecified volatile organic compound or mixture of unspecified volatile organic compounds produced by an unspecified bacteria in an unspecified culture medium (i.e. unspecified composition, conditions, characteristics and age of the culture, etc.). The method is defined in such broad and generic terms as to essentially be a meaningless abstraction, nothing more than a drafting effort attempting to patent the basic idea or generic concept that certain volatile organic compounds derived from certain bacteria can inhibit melanin biosynthesis without significantly inhibiting growth in certain phytopathogenic fungi in certain amounts and/or exposure durations and under certain conditions. Applicant is attempting to monopolize any and all methods of inhibiting melanin biosynthesis without significantly inhibiting growth in phytopathogenic fungi via exposure to bacterial VOCs without actually claiming any particular concrete method at all. However, if Applicant wants a U.S. Patent for a method, Applicant must particularly point out the actual method that they 
***Applicant is advised that this issue can be overcome by e.g. limiting the fungi to those disclosed in claim 9 and limiting the method for achieving the desired outcome to that of claim 17. However, even after incorporating the limitations of claims 9 and 17 into claim 6, the claimed method would remain broad and Applicant may or may not be enabled for the full scope of such a claim. 
Claim 6 recites the limitation “an effective amount”, which is not defined by the claim or the specification. Paragraph [0066] of the specification purports to define “an effective amount”, but does so in such broad and generic terms, i.e. “an amount effective to bring about the recited effect” as to be essentially empty as far as providing an actual, quantitative amount of one or more volatile organic compounds, that achieves inhibition of melanin biosynthesis in phytopathogenic fungi without significantly inhibiting growth, that would properly define the tangible metes and bounds of the limitation. Moreover, the specification does not even appear to disclose any one quantitative 
Claim 6, as now amended, stipulates that the phytopathogenic fungi are exposed to “one or more volatile organic compounds (VOCs) produced by a culture of a plant-associated bacteria”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of this limitation. For starters, one of ordinary skill in the art cannot definitively ascertain whether the method permits VOCs alone to be administered (the “produced by a culture of bacteria” merely identifies and limits the VOCs employed), or, rather, the method requires the actual presence of a culture of bacteria and the VOCs applied are directly emanating from this culture of bacteria. Moreover, one of ordinary skill in the art cannot definitively ascertain whether “plant-associated bacteria merely identifies and limits the bacteria, or, rather, that the cultured bacteria remain physically associated with a plant. This ambiguity is compounded in view of dependent claims 11 and 12, which refer, respectively, to “a plant-associated culture” and “a culture of plant-
Claims 8-12 and 17 are (also) indefinite for depending from an indefinite claim. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (BMC Plant Biology. 2014; 14: 130, 17 pages), in view of Ngoma et al. (Sci Res Essays. 2012; 7(47): 4003-4013), DeMilo et al. (J Agric Food Chem. 1996; 44: 607-612), Bruce et al. (International Biodeterioration & Biodegradation. 2003; 51: 101-108), and Kurahashi (Pesticide Outlook. 2001; 12(1): 32-35).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating Magnaporthe oryzae fungi to inhibit melanin biosynthesis without significantly inhibiting fungal growth comprising exposing the said fungi to an “effective amount” of one or more volatile organic compounds including 1-butanol-3-methyl produced by a culture of Citrobacter freundii; wherein exposing can comprise e.g. contacting the Magnaporthe oryzae fungi with the headspace produced by the said culture for a period of about 24 hours to 7 days.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose that natural rice rhizospheric bacteria (i.e. rice-associated bacteria) can inhibit Magnaporthe oryzae fungal appressoria formation and infection via one or more volatile organic compounds (VOCs) detected in the headspace of a culture of the bacteria after 24 hours exposure. 
Ngoma et al. disclose that Citrobacter freundii is a rice rhizospheric bacteria, and that rhizospheric bacteria typically have antifungal activity to protect the plant of which it is associated. 
DeMilo et al. disclose that 1-butanol-3-methyl is the major VOC detected in the headspace of cultured Citrobacter freundii after 8 days. 
Bruce et al. disclose that VOCs produced by cultured bacteria can significantly inhibit fungal pigmentation (i.e. melanin biosynthesis) without significantly inhibiting fungal growth. 
Kurahashi discloses that melanin biosynthesis (i.e. pigmentation) inhibitors can control Magnaporthe oryzae fungal infection by inhibiting appressoria penetration of rice epidermis that is essential for pathogenicity. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Spence et al. do not explicitly disclose that the natural rice rhizospheric bacteria is Citrobacter freundii, that the VOC is 1-butanol-3-methyl, and that inhibition of Magnaporthe oryzae infection can be mediated by inhibiting melanin biosynthesis without significantly inhibiting fungal growth. These deficiencies are cured by the teachings of Awais et al., DeMilo et al., Bruce et al., and Kurahashi et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Spence et al., Awais et al., DeMilo et al., Bruce et al., and Kurahashi et al., outlined supra, to devise Applicant’s presently claimed method. 
Spence et al. disclose that natural rice rhizospheric bacteria (i.e. rice-associated bacteria) can inhibit Magnaporthe oryzae fungal appressoria formation and infection via one or more volatile organic compounds (VOCs), which VOCs are detected in the headspace of a culture of the bacteria after 24 hours exposure. Since Awais et al. disclose that Citrobacter freundii (i.e. “SC-13”) is a natural rice rhizospheric bacteria with antifungal activity; since DeMilo et al. disclose that 1-butanol-3-methyl is the major VOC detected in the headspace of cultured Citrobacter freundii after 8 days; since Bruce et al. disclose that VOCs produced by cultured bacteria can significantly inhibit fungal pigmentation (i.e. melanin biosynthesis) without significantly inhibiting fungal growth; and since Kurahashi discloses that melanin biosynthesis (i.e. pigmentation) inhibitors can control Magnaporthe oryzae fungal infection by inhibiting appressoria penetration of rice epidermis that is essential for pathogenicity; one of ordinary skill in the art would thus be motivated to expose Magnaporthe oryzae fungi to the VOCs (i.e. including 1-butanol-3-methyl) from the headspace of Citrobacter freundii for a period of about 24 hours to 8 days in a minimum “effective amount” to thus significantly inhibit melanin biosynthesis, with the reasonable expectation that the resulting method will control Magnaporthe oryzae fungal infection while minimizing of any detrimental side effects. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 15, 2020 together with the 37 CFR 1.132 Affidavit are moot in view of the new grounds of rejection, necessitated by amendment, which no longer relies on the Strobel et al. reference.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DAVID BROWE/Primary Examiner, Art Unit 1617